                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-103-MOC

 STANLEY CORBETT, JR.,                               )
                                                     )
                        Plaintiff,                   )
                                                     )
 v.                                                  )
                                                     )                  ORDER
 FRANK PERRY, et. al.,                               )
                                                     )
                        Defendants.                  )
                                                     )
 _____________________________________


       THIS MATTER is before the Court on Defendant Haynes’ Amended Motion for Consent

Protective Order Authorizing Release of Department of Public Safety Files, (Doc. No. 85).

Defendant Haynes’ previously-filed Motion for Consent Protective Order, (Doc. No. 82), is

DENIED as moot. The Amended Motion, (Doc. No. 85), is GRANTED as follows:

       Certain confidential documents, material, and information (hereinafter, “Confidential

Information”) in the possession, custody or control of the North Carolina Department of Public

Safety, Division of Adult Correction (hereinafter, “the DAC”) is necessary for Defendant Gregory

D. Haynes, M.D. (“Defendant Haynes”), to obtain in order to defend against Plaintiff’s allegations

in the above named suit and it may be necessary that additional Confidential Information will need

to be disclosed during the course of this litigation. It is anticipated that some portion of the

Confidential Information relates to Plaintiff, an inmate currently or formerly in the custody of the

DAC, or relates to current or former employees, contract employees or independent contractors of

the DAC. The Confidential Information is expected to include inmate records deemed confidential

pursuant to N.C.G.S. §§ 148-74 and -76. In addition, the information may also be confidential



                                                 1
under 42 CFR 2.1 et seq., N.C.G.S. § 122C-52, and HIPAA. In light of the confidentiality of this

material, and in an effort to protect that confidentiality, the DAC requires the entry of a consent

order to order the release of additional Confidential Information and to ensure that the additional

Confidential Information is not disclosed or used for any purpose except in connection with this

litigation. In the interests of justice and to further the legitimate causes of this litigation, the DAC

agrees to disclose the additional Confidential Information in its custody and possession to

Shumaker, Loop, & Kendrick. LLP, counsel for Defendant Haynes, subject to the conditions set

forth herein and adopted by the Court. Accordingly, upon the agreement of counsel, it is hereby

ORDERED that:

        1.      Scope of the Order. This Order requires DAC to disclose Confidential

        Information, as defined and designated in accordance with this Order, to Counsel for

        Defendant Haynes. This Order governs the handling and disclosure of all documents,

        materials and information identified, produced, given, exchanged, obtained, or filed herein

        and which are designated by DAC as “confidential information.”

        2.      Agreement on Use of Confidential Information. All Confidential Information, as

        defined and designated in accordance with this Order, shall be used solely in the

        prosecution or defense of this action including, but not limited to, mediation, other

        alternative dispute resolution processes, any other settlement process, and all other pre-

        trial, trial and post-trial proceedings in this action and shall not be used or disclosed by any

        person for any other purpose.

        3.      “Disclosure.” When used in this Order, the term “Disclosure” shall mean to

        provide, impart, transmit, transfer, convey, publish, or otherwise make available.




                                                   2
4.     “Confidential Information.” For the purposes of this Order and during the course

of this litigation, the parties to this Order identify “General Confidential Information” and

define it as follows:

       a.      “General Confidential Information” means:

               (1)      Inmate records of Plaintiff Stanley Corbett including, but not limited

                        to, grievances, use-of-force reports, incident reports, external and

                        internal movement records, confidential inmate witness statements

                        provided in the course of disciplinary investigations, and infraction

                        reports pertaining to Plaintiff;

               (2)      The medical records maintained by the DAC pertaining to Plaintiff

                        Stanley Corbett;

               (3)      The mental health records maintained by the DAC pertaining to

                        Plaintiff Stanley Corbett; and

               (4)      Other documents, materials, or information that is potentially

                        embarrassing or invasive of the privacy of a person not a party to

                        this litigation and therefore an appropriate subject of a Consent

                        Order.

5.     Disclosure of Confidential Information. General Confidential Information shall

not be disclosed to anyone except:

       a.      The court and its personnel;

       b.      The parties to this action as required by law and pursuant to the terms of

               this Order;




                                           3
       c.     Shumaker, Loop, & Kendrick, LLP, Counsel for Defendant Haynes in this

              action and employees and/or vendors of Shumaker, Loop, & Kendrick,

              LLP;

       d.     Members of the Inmate Grievance Resolution Board;

       e.     Experts or consultants specifically retained by the parties or their attorneys

              to assist them in the preparation of this case or to serve as expert witnesses

              at the trial of this action, but only after execution of a Confidentiality

              Agreement as provided in Paragraph 6;

       f.     Court reporters or videographers engaged to record depositions, hearings or

              the trial of this action;

       g.     Witnesses at any deposition in this matter as well as witnesses or jurors at

              the trial of this matter; and

       h.     Defendant Haynes’s professional liability insurance carrier.

6.     Confidentiality Agreements. Before Confidential Information is disclosed to any

vendors of Shumaker, Loop, & Kendrick, LLP as well as any person described in

Paragraphs 5(e) and 5(h) of this Order, Shumaker, Loop, & Kendrick, LLP, Counsel for

Defendant Haynes, shall inform the person to whom the disclosure is to be made that

Confidential Information shall be used only for the purpose of the prosecution or defense

of this action, and shall obtain from the person to whom the disclosure is to be made a

signed confidentiality agreement in the form attached as Exhibit A. Shumaker, Loop, &

Kendrick, LLP, Counsel for Defendant Haynes, shall maintain the original Confidentiality

Agreement and need not produce it except by agreement of the DAC and Counsel for

Defendant Haynes, or upon order of the court.



                                          4
7.     Designation of Confidential Information. Information shall be designated as

Confidential Information in the following manner:

       a.     In the case of information reduced to paper form, the designation shall be

              made (1) by placing the appropriate legend, “CONFIDENTIAL - SUBJECT

              TO CONSENT ORDER” for General Confidential Information on each

              page containing such information or (2) by such other means as agreed to

              by the DAC and Counsel for Defendant Haynes. Counsel for the DAC shall

              designate the documents as confidential at or before the time of the

              disclosure.

       b.     Information on a computer disk, data tape, or other medium that has not

              been reduced to paper form shall be designated as General Confidential

              Information (1) by informing counsel for the receiving party in writing that

              the computer disk, data tape, or other medium contains such Confidential

              Information and, where applicable, specifying by Bates or other page

              number the particular information being designated or (2) by such other

              means as agreed to by the parties to this Consent Order. To the extent

              practicable, such physical medium shall be labeled using the appropriate

              legend. Any party receiving Confidential Information designated under this

              Paragraph shall then be responsible for appropriately labeling any printed

              version(s) of such information that it creates.

       c.     Any other information that is not reduced to physical form or cannot be

              conveniently labeled shall be designated as Confidential Information by

              serving a written notification of such designation on Shumaker, Loop, &



                                        5
               Kendrick, LLP, Counsel for Defendant Haynes. The notice shall, where

               applicable, specify by Bates or other page number the particular information

               being designated.

8.     Disputes over Designations. If Shumaker, Loop, & Kendrick, LLP, Counsel for

Defendant Haynes, objects to the designation of any information as confidential,

Shumaker, Loop, & Kendrick, LLP, Counsel for Defendant Haynes and Counsel for the

DAC shall attempt to resolve the disagreement on an informal basis. If the objection is not

so resolved, the objecting counsel may move the court for appropriate relief. The

information in question shall continue to be treated as confidential in accordance with the

disputed designation unless and until the court issues a final ruling that the information

does not qualify for such a designation. The non-filing by the objecting party of a motion

for relief shall not be deemed an admission that the information qualifies for the disputed

designation.

9.     Inadvertent Disclosure of Confidential Information. Inadvertent disclosure of

Confidential Information, without identifying the same as confidential, shall not be deemed

a waiver of confidentiality with regard to the information inadvertently disclosed if

promptly called to the attention of counsel for the receiving party.

10.    Filing of Confidential Information Under Seal. At the time that confidential

information is produced to Shumaker, Loop, & Kendrick, LLP, Counsel for Defendant

Haynes and counsel for the DAC will indicate, in writing, if any of the confidential

information being produced is of the type that should be filed with the Court as a proposed

sealed document. If such indication is given, Shumaker, Loop, & Kendrick, LLP, Counsel

for Defendant Haynes, shall file the document as a proposed sealed document along with



                                         6
a motion to seal and supporting memorandum indicating the basis under which the DAC

determined that the document should be filed under seal. If Counsel for the DAC

determines that the document should be filed as a proposed sealed document, Counsel for

the DAC agrees that the determination as set forth in this paragraph will be narrow in scope

and any such determination will be consistent with the manner in which the attorneys in

the Public Safety Section of the North Carolina Department of Justice file the same or

similar documents in 42 USC § 1983 cases involving the medical care of inmates. If no

such indication is given by Counsel for the DAC, Shumaker, Loop, & Kendrick, LLP,

Counsel for Defendant Haynes, may file the confidential information with the Court

without the need to file such confidential information as a proposed sealed document. Each

time a party seeks to file under seal confidential documents, things, and/or information,

said party shall accompany the request with a motion to seal and supporting memorandum

of law specifying:

       a.      The exact documents, things, and/or information, or portions thereof, for

               which filing under seal is requested;

       b.      Where it is necessary for the court to determine the source of the public’s

               right to access before a request to seal may be evaluated, whether any such

               request to seal seeks to overcome the common law or the First Amendment

               presumption to access;

       c.      The specific qualities of the material at issue which justify sealing such

               material, taking into account the balance of competing interests in access;

       d.      The reasons why alternatives to sealing are inadequate; and

       e.      Whether there is consent to the motion.



                                         7
Finally, in addition to the motion and supporting memorandum, said party must set out

such findings in a proposed order to seal for the court. Before ruling on any motion to seal,

the court will give public notice of the motion and a reasonable opportunity to challenge

it. While individual notice is unwarranted, the court will docket the motion reasonably in

advance of deciding the issue, or, where applicable, the court will notify persons present in

courtroom proceedings of the motion. The court will rule favorably upon any motion to

seal only after carefully weighing the interest advanced by the movant and those interests

favoring public access to judicial documents and records, and only upon finding that the

interests advanced by the movant override any constitutional or common law right of public

access which may attach to the documents, things, and/or information at issue.

11.     Authors/Recipients. Except as specifically provided herein, this Order shall not

limit use by a party of its own Confidential Information, nor shall this Order limit the ability

of a party to disclose any document to its author or to anyone identified on the face of the

document as a recipient.

12.     Return of Confidential Information. Following the conclusion of this action,

including any appeals, Shumaker, Loop, & Kendrick, LLP, Counsel for Defendant Haynes,

shall request that any Confidential Information provided to any vendors of Shumaker,

Loop, & Kendrick, LLP as well as any person described in Paragraphs 5(d) and 5(h) of this

Order either be returned or shredded. Shumaker, Loop, & Kendrick, LLP, Counsel for

Defendant Haynes, shall destroy any Confidential Information provided by the DAC in

accordance with the Rules of Professional Conduct of the North Carolina State Bar and/or

any professional liability policy requirements which provide coverage for the services of

Shumaker, Loop, & Kendrick, LLP and/or Counsel for Defendant Haynes. If any vendor



                                           8
       of Shumaker, Loop, & Kendrick, LLP, any person identified in Paragraphs 5(d) and 5(h)

       of this Order, or Shumaker, Loop, & Kendrick, LLP itself elects to destroy the Confidential

       Information rather than return it to Counsel for the DAC, Shumaker, Loop, & Kendrick,

       LLP, Counsel for Defendant Haynes, shall provide to counsel for the DAC a signed

       certification that the Confidential Information has been destroyed or will be destroyed in

       accordance with the file retention policy of Shumaker, Loop, & Kendrick, LLP, Counsel

       for Defendant Haynes. Any Confidential Information, or portions or excerpts thereof,

       which are not returned or destroyed pursuant to this paragraph shall remain subject to the

       terms of this Order. The return of trial exhibits by the Court shall be governed by Local

       Civil Rule 79.1, E.D.N.C.

       13.    Admissibility of Information. Neither the terms of this Order nor the disclosure

       or designation as confidential of any information pursuant to it shall be deemed to establish

       or vitiate the admissibility under the Federal Rules of Evidence of any information subject

       to this Order.

       14.    Modification. This Order is without prejudice of the right of the DAC and/or

       Shumaker, Loop, & Kendrick, LLP, Counsel for Defendant Haynes, to seek modification

       or amendment of the Order by motion to the court, or to seek and obtain additional

       protection with respect to Confidential Information as such party may consider appropriate.

       BASED UPON the foregoing, it is therefore FURTHER ORDERED that Shumaker, Loop,

& Kendrick, LLP, Counsel for Defendant Haynes, will observe the requirements of this Order as

to Confidential Information produced by the DAC as required by this Order.

       IT IS SO ORDERED.




                                                 9
Signed: March 24, 2020




       10
